Opinion issued June 26, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00576-CV
____________

IN RE THE METHODIST HOSPITAL, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
 Relator, The Methodist Hospital, has filed a motion for emergency relief and
a petition for writ of mandamus complaining of Judge Carter's (1) June 24, 2009 ruling
denying the Hospital's request for a continuance.
	We deny the motion for emergency relief and the petition for writ of
mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Taft. (2)
1.             
              
-
2.